The above-named attorney, who was admitted to the Bar by this court on March 21, 1945, has submitted to this court a paper signed by him, and acknowledged by him before a notary public on October 6, 1969, which states that he tenders his resignation from the Bar of this State. This attorney was indicted by a Kings County Grand Jury on December 20,1968 (indictment No. 4314/1968), charging him with four counts of each of the following four crimes, committed with respect to his position as an Assistant District Attorney: (1) bribe receiving (a class D felony); (2) receiving reward for official misconduct (a class E felony); (3) receiving unlawful gratuities (a class A misdemeanor); and (4), official misconduct (a class A misdemeanor). On October 6, 1969, in the Supreme Court, Kings County, he pled guilty to receiving unlawful gratuities, under the 15th count of the indictment, and was sentenced to a conditional discharge. The (resignation is accepted and directed to be filed; aiid it is *569ordered that said attorney’s name be struck from the roll of. attorneys and counselors at law, effective as of October 20, 1969, the date of this decision. Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.